Citation Nr: 0722590	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-26 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for low back disability, 
defined as degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active duty service from May 1975 to May 1979 
and from January 1991 to March 1991.  He remained in the 
Reserve with various periods of active duty for training 
(ACDUTRA), following his March 1991 discharge, until June 
1999. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A Board hearing was 
held at the local RO in July 2005.  The Board previously 
remanded this case in December 2005.


FINDING OF FACT

Low back disability was not manifested during the veteran's 
active duty service, nor did it have its onset during a 
period of ACDUTRA.  


CONCLUSION OF LAW

Low back disability was not incurred or aggravated in 
service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in April 2002 and July 2002 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notices to the veteran in April 2002 and July 2002, which was 
prior to the April 2003 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and post service treatment records.  
The Board notes that the veteran's service medical records 
for his first period of active duty appear to be unavailable.  
In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet.App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet.App. 401 (1991) (holding that the heightened 
duty to assist a veteran in developing facts pertaining to 
his claim in a case in which service medical records are 
presumed destroyed includes the obligation to search for 
alternative medical records).  A January 2002 Report of 
Contact showed that the RO notified the veteran that these 
service records were lost.  The veteran indicated that he was 
aware that the records had been lost while he was on active 
duty.  He further waived the 10-days suspense period for an 
unavailability finding and requested that the RO proceed with 
his claim.  

Further, as in this case, where there is no showing of an 
injury in service or during ACDUTRA or a link between the 
veteran's current disability and his active service, a VA 
medical examination is not necessary.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is claiming entitlement to service connection for 
low back disability.   Applicable law provides that service 
connection will be granted if it is shown that the claimant 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

Initially, the Board notes that the veteran's available 
active duty service medical records are silent with respect 
to any low back injury or complaints of low back pain.  
Significantly, a March 1991 service examination prior to 
discharge from active duty showed that the veteran's spine 
was evaluated as clinically normal.  Further, in his 
contemporaneous medical history, the veteran expressly stated 
that he did not have recurrent back pain.  Thus, the Board 
finds that a preponderance of the evidence is against a 
finding that the veteran's current low back disability 
manifested during the veteran's second period of active duty.  

Moreover, the Board recognizes that the veteran's service 
medical records from his first period of active duty are 
unavailable.  Nevertheless, given that the March 1991 service 
examination almost 12 years later found no chronic low back 
disability, nor has the veteran claimed that any current low 
back disability is related to this period of service, the 
Board finds that a preponderance of the evidence is also 
against a finding that any current low back disability is 
related to the veteran's first period of active duty.  

Importantly, the veteran claims that he injured his low back 
while on ACDUTRA during a two week period when he had to 
carry 40 pounds of equipment over a three day period.  As 
noted in the Board's December 2005 remand, originally, the 
veteran's December 2001 claim indicated that he injured his 
back in 1992.  However, in an April 2002 written statement, 
the veteran claimed the injury occurred in 1993.  Further, in 
a July 2002 written statement and in his hearing testimony, 
the veteran clarified that the injury occurred in 1994.  The 
medical evidence of record shows that treatment for low back 
pain began in May 1994.  The veteran testified, at page 3, of 
the hearing transcript that he did not receive treatment 
while on duty, but rather once he returned home.  

The first evidence of any chronic low back disability is 
private clinical records dated May 12, 1994 that showed 
complaints of back pain for a two week period.  It appears 
that the veteran was referred for a magnetic resonance 
imaging (MRI).  A May 19, 1994 private MRI report stated that 
the appellant had persistent back pain for the last two 
weeks.  The MRI scan showed small central posterior bulge of 
the L5-S1 intervertebral disc seen with minimal extrinsic 
pressure on the thecal sac.  A small posterior bulge of the 
L4-L5 intervertebral disc slightly to the left side of the 
midline was seen resulting in mild extrinsic pressure on the 
thecal sac.  No other significant posterior bulging or 
posterior herniation of any other intervertebral discs was 
seen and there was no evidence of intrathecal mass lesion.  
No significant degenerative changes of the intervertebral 
discs are seen.  Lordotic curvature of the lumbar spine was 
relatively shallow.  

In its remand, the Board noted that the veteran's U.S. Army 
Reserve chronological statement of retirement points showed 
that during the period of February 24, 1994 to February 23, 
1995, the veteran had 14 active duty points, which indicated 
that he may have performed two weeks of active duty for 
training during this period.  Thus, given the medical 
evidence of treatment for a low back injury reportedly 
occurring in late April or early May 1994, the Board remanded 
this case for further development concerning the time period 
of the appellant's active duty for training during 1994.  

On remand, the RO requested the veteran's periods of ACDUTRA 
during 1994 from the National Personnel Records Center 
(NPRC).  The NPRC sent copies of Reserve orders showing that 
the veteran was ordered to report for ACDUTRA on May 19, 1994 
and August 18, 1994.  However, both periods of ACDUTRA in 
1994 were subsequent to the May 19, 1994 MRI.  Further, a 
post office work restriction form showed that the onset date 
of the veteran's back pain was May 12, 1994.  Thus, it 
appears that the onset of the veteran's chronic low back 
disability was prior to the veteran's periods of ACDUTRA in 
1994.  

However, in a January 2006 statement, the veteran now claims 
that he is fairly sure he injured his back in 1993.  
Nevertheless, there is no medical evidence of record showing 
that any injury to the veteran's low back occurred during 
periods of ACDUTRA in 1993.  In fact, there are no treatment 
records concerning the veteran's low back from 1993.  

The veteran also asserts that a January 1994 memorandum 
concerning standards of medical fitness demonstrates that he 
injured his back while on ACDUTRA because he did not meet the 
required level of fitness.  However, again, this document 
does not show that the veteran actually injured his back 
while participating in ACDUTRA.  It simply provides 
information concerning meeting fitness standards.  

A December 1994 private treatment records indicated that the 
veteran should remove himself from the Reserve as he could 
not actively engage in exercise programs because of his disc 
problems.  However, again, the doctor did not relate any 
current low back disability to a period of ACDUTRA.  

The Board recognizes that an April 1995 service outpatient 
treatment record showed the veteran had a history of bulging 
disc in low back.  A May 1995 service memorandum showed that 
the veteran was scheduled for a medical examination in June 
1995.  Initially, the May 1995 memorandum indicated approved 
for line of duty determination; however, approved was 
subsequently crossed out and none was written in.  The June 
1995 medical examination showed that the veteran had a 
diagnosis of degenerative disc disease.  The examination 
report indicated that the veteran wanted to continue in the 
Reserve and the examiner stated that the veteran would 
receive a permanent profile.  The examination report was 
silent with respect to any opinion as to etiology of the 
veteran's low back disability.  A June 1995 service 
memorandum indicated that the veteran could perform military 
duties within limits of a permanent profile due to chronic 
low back pain and left hip pain and that the veteran was not 
world wide deployable.  Again, none was indicated for line of 
duty determination.  The Board finds that there is nothing in 
these records to support the finding that the veteran's 
current low back disability is due to a period of ACDUTRA.  
These records simply show that the veteran was put on a 
permanent profile and was not deployable.  

Follow up private clinical records showed continuing 
complaints of low back pain, but these records do not offer 
any opinion as to etiology of the veteran's low back 
disability.   

Finally, the Board notes that the veteran's assertions and 
testimony alone are insufficient to support a grant of 
service connection.  It is undisputed that a lay person is 
competent to offer evidence as to facts within his personal 
knowledge, such as the occurrence of an in-service injury, or 
symptoms.  However, without the appropriate medical training 
or expertise, a lay person is not competent to render an 
opinion on a medical matter, such as, in this case, the 
etiology of the veteran's low back disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  Hence, any lay 
assertions in this regard have no probative value.

Therefore, based on the evidence of record, the Board 
concludes that service connection for low back disability is 
not warranted.  As noted above, there is no competent medical 
evidence that the veteran's current low back disability 
manifested during either of the two periods of active duty.  
Further, there is no medical evidence to support the 
conclusion that low back disability was incurred in or 
aggravated during a period of ACDUTRA.  Moreover, the medical 
evidence of record does not establish a link between the 
veteran's low back disability and his ACDUTRA.  Thus, a 
preponderance of the evidence is against the veteran's claim 
for low back disability.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied. 




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


